Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 8/9/2022 have been entered.
Claim Objections
Claim 37 is objected to because of the following informalities:  improper grammar:  “…wherein each of the hinge arrangements include[s] a snap-fit configuration…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 23-31, 33-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent No. 5,887,744 (Mejias hereinafter).
In re claim 23, with reference to Figs. 1-4, Mejias discloses: An enclosure, comprising: first and second housing pieces (1, 2) configured to cooperate to define a re-enterable enclosed interior of the enclosure; a sealing element (16) positioned about a perimeter defined by one of the housing pieces (2); and hinge arrangements at one side of the enclosure that pivotally couple the housing pieces to each other, the hinge arrangements including a hinge pin (5) and hinge pin receivers (3) defining slide tracks (4) that receive and slidingly retain the hinge pin, each of the hinge arrangement being configured to allow sliding of the hinge pin along the slide track within the hinge pin receiver, such that when the hinge pin slides along the slide track: one of the housing pieces translates toward or away from, without pivoting relative to, the other of the housing pieces; and the sealing element compresses or decompresses between the housing pieces (see positions of Figs. 2 and 3).
Mejias fails to disclose wherein the hinge pin is sperated into multiple pins.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have separated the hinge pin of Mejias into multiple coaxial pins, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04, V, C. Please note that in the instant application, page 16, lines 8-26, applicant has not disclosed any criticality for the claimed limitations.
	
In re claim 24, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge pins (5) are integrated with one of the housing pieces (1), and the hinge pin receivers (3) are integrated with the other of the housing pieces (2).
In re claim 25, with reference to the Figs. noted above, Mejias discloses the claimed invention including clamping elements (9, 15) for clamping the housing pieces together.
In re claim 26, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the clamping elements are provided on a side of the enclosure that is opposite from the side corresponding to the hinge arrangements (see Figs. 1 and 6).
In re claim 27, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the clamping elements are provided on the side of the enclosure corresponding to the hinge arrangements (see Figs. 2 and 3).
In re claim 28, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein each of the hinge arrangements includes a snap-fit configuration that retains the hinge pin within the hinge pin receiver (at 17, 18).
In re claim 29, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the snap-fit arrangement of each of the hinge arrangements includes a cantilever configured to flex to allow insertion of the hinge pin into the hinge pin receiver (see fig. 2 below).

[AltContent: textbox (Cantilever, flexes to allow 5 into 17)][AltContent: arrow]
    PNG
    media_image1.png
    436
    295
    media_image1.png
    Greyscale

In re claim 30, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the sealing element is seated in a channel defined by one of the housing pieces when the enclosure is an open configuration (see Fig. 2).
In re claim 31, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein one of the housing pieces includes a projection that presses the sealing element into the channel when the enclosure is in a closed configuration (See Fig. 6 detail below).
[AltContent: textbox (Projection)][AltContent: arrow]
    PNG
    media_image2.png
    218
    196
    media_image2.png
    Greyscale

In re claim 33, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge arrangements are configured to allow the housing pieces to be entirely spaced apart from each other while being coupled together by the hinge arrangements (See Fig. 2, note that some portions of the housing pieces are not spaced apart in Applicant’s invention at Fig. 26, such as the hinge elements and track).
In re claim 34, with reference to the Figs. noted above, Mejias discloses: An enclosure, comprising: first and second housing pieces configured to cooperate to define a re-enterable enclosed interior of the enclosure; a sealing element positioned about a perimeter defined by one of the housing pieces, the perimeter defining a plane; and hinge arrangements at one side of the enclosure that couple the housing pieces to each other, the hinge arrangements including hinge pins and hinge pin receivers defining slide tracks that receive and slidingly retain corresponding ones of the hinge pins (as in re claim 23 above), each of the hinge arrangements defining a pivot axis that is parallel to the plane (center axis of pin 5), the hinge arrangements being configured to allow: pivoting about the hinge axes of one of the housing pieces relative to the other of the housing pieces; and sliding of the hinge pins along the slide tracks within the hinge pin receivers (see Figs. 2 and 3), such that when the hinge pins slide along the slide track, one of the housing pieces translates toward or away from the other of the housing pieces in a direction that is perpendicular to the plane (plane of rim of housing 1).
In re claim 35, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge pins are integrated with one of the housing pieces, and the hinge pin receivers are integrated with the other of the housing pieces (as in re claim 24 above).
In re claim 36, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein clamping elements for clamping the housing pieces together, the clamping elements being provided on multiple sides of the enclosure (as in re claims 25, 26, and 27 above).
In re claim 37, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein each of the hinge arrangements include[s] a snap-fit configuration that retains the hinge pin within the hinge pin receiver (as in re claim 28 above).
In re claim 38, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the snap-fit arrangement of each of the hinge arrangements includes a cantilever configured to flex to allow insertion of the hinge pin into the hinge pin receiver (as in re claim 29 above).
In re claim 39, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the sealing element is seated in a channel defined by one of the housing pieces when the enclosure is an open configuration (as in re claim 30 above).
In re claim 40, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein one of the housing pieces includes a projection that presses the sealing element into the channel when the enclosure is in a closed configuration (as in re claim 31 above).
In re claim 42, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge arrangements are configured to allow the housing pieces to be entirely spaced apart from each other while being coupled together by the hinge arrangements (as in re claim 33above).

Claim 32 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejias as applied to claims 23 and 34 above, and further in view of US PG Patent No. 4,202,201 (Johnson hereinafter).
In re claims 32 and 41, with reference to the Figs. noted above, Mejias discloses the claimed invention except wherein the sealing element has an H-shaped transverse cross-sectional profile when not compressed.
However, with reference to Figs. 27 and 27a, Johnson discloses a H-shaped cross sectional profile seal (190) when not compressed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape of the cross section of the seal of Mejias to have been shaped as that taught by Johnson for the purposes of allowing the seal to deform more readily and to provide a resistance to unsealing and leakage (column 17, lines 6-18).

Response to Arguments
Applicant's arguments filed 8/9/2022 have been considered but are moot because the new ground of rejection was necessitated by the amendment (see in re claims 23 and 34 above regarding the reliance upon an obviously modified Mejias reference).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733